Exhibit 10.48
LLC UNIT AGREEMENT
     THIS LLC UNIT AGREEMENT is made and entered into effective as of the 23rd
day of January, 2009, by and between COFFEYVILLE ACQUISITION, LLC, a Delaware
limited liability company (“Acquisition LLC”), COFFEYVILLE ACQUISITION II, LLC,
a Delaware limited liability company (“Acquisition II LLC”), COFFEYVILLE
ACQUISITION III, LLC, a Delaware limited liability company (“Acquisition III
LLC”) (Acquisition LLC, Acquisition II LLC and Acquisition III LLC each a
Company and collectively the “Companies”) and JAMES T. RENS (“Member”).
     WHEREAS, Member is a Management Member of each of the Companies and in such
capacity owns Override Units of each of the Companies consisting of both
Operating Units and Value Units in Acquisition LLC and Acquisition II LLC, and
consisting of “Immediately Vested Override Units” and “Override Units Subject to
Vesting” in Acquisition III LLC (for purposes of this LLC Unit Agreement, both
the “Immediately Vested Override Units” and the “Override Units Subject to
Vesting” in Acquisition III LLC shall be treated as Operating Units);
     WHEREAS, on January 23rd, 2009, Member entered into a Separation Agreement
with Companies’ affiliated entities, CVR Energy, Inc. (“CVR Energy”), a Delaware
corporation, and Coffeyville Resources, LLC (“Resources”), a Delaware limited
liability company (the “Separation Agreement”), pursuant to which the Member has
agreed to continue to provide employment services to CVR Energy for a limited
term subject to the terms and conditions of the Separation Agreement; and
     WHEREAS, a condition to Member’s execution of the Separation Agreement is
that Companies enter into this LLC Unit Agreement in order to modify the vesting
schedule for Member’s Override Units.
     NOW, THEREFORE, the parties hereto agree as follow:
     1. Override Units. Notwithstanding anything to the contrary in the Third
Amended and Restated Limited Liability Company Agreement of Coffeyville
Acquisition LLC, dated October 16, 2007, as amended by Amendment No. 1 to such
Agreement dated October 24, 2007 (the “Acquisition LLC Agreement”), the First
Amended and Restated Limited Liability Company Agreement of Coffeyville
Acquisition II, LLC, dated October 16, 2007, as amended by Amendment No. 1 to
such Agreement dated October 24, 2007 (the “Acquisition II LLC Agreement”) and
Amended and Restated Limited Liability Company Agreement of Coffeyville
Acquisition III, LLC, dated February 15, 2008 (the “Acquisition III LLC
Agreement” and collectively with Acquisition LLC Agreement and Acquisition II
LLC Agreement, the “Company Agreements”) or any further amendments to the
Company Agreements, the Override Units granted to Member pursuant to the
applicable Company Agreement shall not be forfeited upon Member’s termination of
employment with CVR Energy, but shall rather become partially vested upon such
termination of employment as follows, subject to Section 1.c. hereof:
     a. Operating Units. A number of Operating Units that have been granted to
the Member prior to the date on which Member’s employment with CVR Energy is
terminated (the “Termination Date”) shall become vested such that in the
aggregate seventy-five percent (75%) of such Operating Units shall be vested and
non-forfeitable as of the

1



--------------------------------------------------------------------------------



 



Termination Date, subject to subsection c. below. With respect to such vested
Operating Units, Member shall be entitled to the same rights, privileges and
benefits as all other Members of applicable Company that own Operating Units
prior to or following the Termination Date and shall be treated indefinitely as
if he were still an active employee of the applicable Company. In the event that
such Operating Units convert to Value Units in accordance with the applicable
Company Agreement, the converted Value Units shall remain fully vested and
non-forfeitable.
     b. Value Units. A number of Value Units that have been granted to the
Member prior to the Termination Date shall become vested such that in the
aggregate fifty percent (50%) of such Value Units shall become vested and
non-forfeitable for a period of twenty-four (24) months following the
Termination Date, subject to subsection c. below and subject to the satisfaction
of applicable performance conditions in the Company Agreements. With respect to
such vested Value Units, for such twenty-four (24) month period Member shall be
entitled to the same rights, privileges and benefits as all other Members of
applicable Company (other than Acquisition III LLC) that own Value Units prior
to or following the Termination Date. Upon the completion of such twenty-four
(24) month period, in the event that (i) an Exit Event has not yet occurred, and
(ii) no definitive agreement shall be in effect regarding a transaction, which,
if consummated, would result in an Exit Event, then all Value Units granted to
Member shall be forfeited and of no further benefit to Member (it being
understood that in the event that such forfeiture does not occur as a result of
the operation of clause (ii) of this Section 1(b) but the definitive agreement
referred to in such clause (ii) subsequently terminates without consummation of
an Exit Event, then the forfeiture of all of the Value Units shall thereupon
occur).
     c. In the event that the Member breaches any provision of the Separation
Agreement (including, for the avoidance of doubt, the provisions of the Amended
and Restated Employment Agreement between the Member and CVR Energy, dated
December 29, 2007 that survive the execution of the Separation Agreement), all
Operating Units and Value Units that have been granted to the Member shall be
forfeited as of the date of such breach.
     2. Capitalized Terms. Any capitalized term used herein which is not defined
herein shall be ascribed the meaning given to such term in the applicable
Company Agreement.
     3. Controlling Agreement; Other Provisions to Remain in Effect. To the
extent of any conflict between this LLC Unit Agreement and the Company
Agreements or any other agreement between the parties hereto, the terms and
conditions of this LLC Unit Agreement shall control. Except to the extent
modified by this LLC Unit Agreement, the Company Agreements are not affected
hereby and continue in full force and effect in accordance with their original
terms.
     4. Authority. Each party hereby represents and warrants to the other party
that: (a) it has the power, legal capacity, and authority to enter into and
perform its obligations under this LLC Unit Agreement, and no approvals or
consents of any persons are necessary in connection therewith; and (b) the
execution and delivery of this LLC Unit Agreement has been duly authorized by
its respective directors, managers or other governing body in full compliance
with its organizational and governing documents. Each of the individuals
executing this LLC Unit Agreement on behalf of the parties hereby represents and
warrants to the other party that such

2



--------------------------------------------------------------------------------



 



individual has been duly authorized and has full authority to execute this LLC
Unit Agreement for the party on whose behalf such individual is signing.
     5. Governing Law; Venue. This LLC Unit Agreement shall be construed and
enforced in accordance with, and governed by, the laws of the State of Delaware,
without giving effect to its conflicts of law principles. Each of the parties
hereto irrevocably and unconditionally consents to submit to the exclusive
jurisdiction of the courts of Kansas (collectively the “Selected Courts”) for
any action or proceeding relating to this LLC Unit Agreement, agrees not to
commence any action or proceeding relating thereto except in the Selected
Courts, and waives any forum or venue objections to the Selected Courts.
     6. Severability. In the event any provision herein is held by a court of
competent jurisdiction to be invalid or unenforceable, then such invalid or
unenforceable provision shall be reformed to the least extent possible to make
the same valid and enforceable or, if no such reformation is possible, then such
invalid or unenforceable provision shall be stricken from this LLC Unit
Agreement without affecting the validity or enforceability of the remainder of
this LLC Unit Agreement.
     7. Notices. Any notice which is necessary, required or desired to be given
hereunder shall be in writing and shall be given in accordance with the notice
provisions set forth in the Company Agreements.
     8. Successors and Assigns. This LLC Unit Agreement shall be binding on, and
shall inure to the benefit of, the parties and their respective heirs, legal
representatives, successors and assigns.
     9. Multiple Counterparts. This LLC Unit Agreement may be executed in any
number of separate counterparts, each of which will be deemed to be an original,
but which together will constitute one and the same instrument.
[signature page follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each party hereto has caused this LLC Unit Agreement to
be duly executed as of the effective date written above.

              “Member”   COFFEYVILLE ACQUISITION, LLC    
 
           
/s/ James T. Rens
  By: /s/ John J. Lipinski    
 
          JAMES T. RENS     Authorized Signatory    
 
                John J. Lipinski    
 
                Printed Name    
 
           
 
  CEO        
 
           
 
  Title        
 
                COFFEYVILLE ACQUISITION II, LLC    
 
           
 
  By: /s/ John J. Lipinski    
 
         
 
    Authorized Signatory    
 
                John J. Lipinski    
 
                Printed Name    
 
           
 
  CEO        
 
           
 
  Title        
 
                COFFEYVILLE ACQUISITION III, LLC    
 
           
 
  By: /s/ John J. Lipinski    
 
         
 
    Authorized Signatory    
 
                John J. Lipinski    
 
                Printed Name    
 
           
 
  CEO        
 
           
 
  Title        

 